Citation Nr: 1015152	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1954 
to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2009, the Board remanded the Veteran's claims 
for additional development.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is 
attributable to his active military service.

2.  The Veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a May 2007 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By the May 2007 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the May 2007 notice letter satisfies the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
that letter, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter requested the Veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  Consequently, a remand 
of these issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified a 
Dr. W. as a treatment provider.  Available records from that 
treatment provider were obtained.  Significantly, in an 
August 2007 statement, the Veteran stated that there were no 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Additionally, in December 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).



II.  Analysis

In a May 2007 statement, the Veteran contends that he has 
hearing loss and tinnitus as a result of acoustic trauma 
suffered in service.  Specifically, he attributes his claimed 
disabilities to noise from exposure to 40-millimeter gun fire 
while working as a gun loader aboard the destroyer USS 
Eversole.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases such as organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran's September 1954 entrance 
examination report and May 1958 separation examination report 
both indicate normal hearing by whisper test.

The only other medical evidence of record is a December 2007 
audiological examination form a Dr. W.  The audiologist notes 
the Veteran's medical history as:

[The Veteran] presented with a history of 
hearing loss and continuous tinnitus in 
both ears that he said began while he was 
in service and has continued to 
worsen. . . .

While in service the Veteran stated that 
he was exposed to machine gun noise.  He 
stated that this exposure to this 
hazardous noise while in the service 
caused the hearing loss and tinnitus that 
he experiences today.  The Veteran said 
that he has difficulty understanding 
normal conversational speech. . . .

[T]he Veteran further stated that there 
were times when he did not have access to 
hearing protection while in the service.

The audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss and bilateral tinnitus and opined 
that "[a]fter reviewing the Veteran's service history, it is 
as likely as not that the Veteran's hearing loss and tinnitus 
are the result of his exposure to hazardous noise while in 
service."

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

In the September 2009 remand, the Board found that the 
conclusions of the December 2007 audiologist were inadequate 
because they are not founded on the entire medical history of 
the Veteran.  Missing from the audiologist's rationale, and 
missing from the evidence of record, are medical records 
covering the almost 50-year period between the Veteran's 
separation from service and the 2007 diagnosis.  
Specifically, the audiologist's rationale includes no 
discussion of whether the Veteran was exposed to any noise 
between 1958 and 2007.  Consequently, the December 2007 
audiological report is of little probative value, especially 
given the missing rationale.

In December 2009, the Veteran was afforded a VA examination, 
pursuant to the Board's September 2009 remand instructions.  
The examiner was specifically asked to answer the question of 
"whether it is at least as likely as not . . . that any 
diagnosed disability is related to the Veteran's period of 
active military service."  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  The examiner 
noted that the Veteran had a history of in-service noise 
exposure consisting of gunfire and a history of post-service 
occupational noise exposure consisting of 31 years of truck 
and/or machinery noise.  The examiner diagnosed the Veteran 
with severe mixed conductive and sensorineural hearing loss 
and tinnitus.  In answer to the question presented by the 
Board, the examiner responded:

There is no documentation in the 
Veteran's medical service record 
regarding any complaints of audiologic or 
otologic dysfunction while on active 
duty.  The Veteran's "Release from 
Active Duty" physical noted his auditory 
canals and auditory acuity to be 
"normal."  It is understood that the 
examination done at discharge only 
provides a gross judgment of hearing 
acuity and is not ear-specific or 
frequency-specific in nature.  However, a 
preponderance of the documentation 
included in the Veteran's medical service 
record suggests grossly normal hearing at 
discharge.  Additionally, there seems to 
be no audiometric data available for 51 
years since military discharge, making it 
impossible to determine onset of hearing 
loss.  The type, degree, and 
configuration of the hearing loss 
recorded during today's testing are not 
consistent with the type, degree, and 
configuration of hearing loss usually 
seen in cases of significant acoustic 
trauma.  I am unable to tell whether or 
not [the Veteran's] hearing loss and 
tinnitus are the result of military noise 
exposure without resorting to mere 
speculation.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the first evidence of the Veteran's hearing 
loss and tinnitus is in 2007-almost 50 years after his 
separation from active military service.  

The Board finds that the December 2009 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute the current hearing loss and 
tinnitus to the Veteran's period of active military service.  
The Board notes that the examiner was specifically asked if 
any hearing loss or tinnitus was "related to the Veteran's 
period of active military service."  In response to that 
question, the examiner was not able to conclude either that 
the Veteran's current disabilities were directly related to 
his period of active military service or that his 
disabilities were not related to his period of active 
military service.  Significantly, the December 2009 
examiner's assessment was that the nature of the Veteran's 
disabilities was inconsistent with the type of disability 
typically found under the conditions reported by the Veteran.  
A reasonable inference is that the Veteran's current 
disabilities are likely the result of something other than 
acoustic trauma during service, including exposure to in-
service gunfire noise.  Consequently, the December 2009 
examination report is afforded greater probative value, 
especially given the detailed rationale. 

Additionally, the Board notes that there is no objective 
evidence that the Veteran's sensorineural hearing loss 
manifested to a compensable degree within one year of the 
Veteran's separation from military service.  The first 
evidence of the Veteran's hearing loss and tinnitus is in 
2007-almost 50 years after his separation from active 
military service.  Thus, service connection is not warranted 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss and tinnitus are related to 
acoustic trauma suffered in service, as a layperson, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions and arrived at medical conclusions contrary to 
the claims.  In essence, the examiner found that because of 
the medical record, it would be impossible to link hearing 
loss or tinnitus to military service without resort to mere 
conjecture.  The Veteran's record appeared to the examiner to 
support the conclusion that neither disability could be 
traced to service-his hearing was considered grossly normal 
at separation and nothing in the record suggested a link 
between disability first shown so many years after service 
and events coincident with service.  In other words, the 
record did not tend to support the Veteran's claims.  The 
Board relies on the examiner's opinions as they are based on 
a review of the evidence and the Veteran's assertions, and 
because of the examiner's expertise.

At the April 2009 hearing, the Veteran and his representative 
submitted research they contend indicates that the whispered 
voice test given to the Veteran at his May 1958 separation 
examination is inadequate to detect hearing loss.  Based on 
that, in a March 2010 statement, the Veteran's representative 
suggests that the Veteran had hearing loss in service.  
However, the December 2009 VA examiner addressed this 
argument in his opinion.  The examiner noted that the 
"examination done at discharge only provides a gross 
judgment of hearing acuity" and the examiner relied on the 
separation examination report only as far as it indicated 
generally normal hearing at separation.  The Board finds that 
the December 2009 examiner afforded the appropriate probative 
value to the Mary 1958 separation examination report 
findings.

In addition, in a March 2010 statement, the Veteran's 
representative accuses the December 2009 examiner of being 
inexperienced in both the practice of audiology and the 
administration of VA audiological examinations.  However, 
there is no evidence of record to support this claim; thus, 
the Board will dismiss this unsubstantiated allegation 
without addressing it.

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


